Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee Eubanks on 03/05/2021.

The application has been amended as follows: 

Claim 1 has been amended to read:

1. (currently amended)	A method comprising:
moving a flexible polymeric liner through a bore of a fracturing line to a position in which the flexible polymeric liner extends along an inner wall of a flexible pipe body of the fracturing line, wherein the flexible pipe body extends between a first rigid end connector and a second rigid end connector of the fracturing line; and
securing the flexible polymeric liner in the bore of the fracturing line, wherein securing the flexible polymeric liner in the bore of the fracturing line includes attaching the flexible polymeric liner to an opposing surface of at least one of the first rigid end connector or the second rigid end connector of the fracturing line while the flexible polymeric liner remains unattached to the flexible pipe body. 


2. (currently amended)	The method of claim 1, wherein attaching the flexible polymeric liner to the opposing surface 

Claim 3 has been amended to read:

3. (currently amended)	The method of claim 2, wherein radially expanding the ferrule to press the flexible polymeric liner against the opposing surface 

Claim 4 has been cancelled

Claim 5 has been amended to read:

5. (currently amended)	The method of claim 2, wherein radially expanding the ferrule to press the flexible polymeric liner against the opposing surface 

Claim 6 has been amended to read:

6. (currently amended)	The method of claim 2, wherein a metal body of the first rigid end connector or of the second rigid end connector.

Claim 7 has been amended to read:

7. (currently amended)	The method of claim [[6]] 2, comprising deforming a portion of the ferrule protruding from an end of the flexible polymeric liner into contact with the first or second rigid end connector.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 3508768 A discloses high pressure flexible tubing (claim 1) which could be used for fracturing with a synthetic rubber liner 32 which is a polymer. However, the liner 32 is not moved through the bore of the fracturing line as claimed and the liner is affixed to the inner wall of the flexible pipe body since all the subsequent layers are tightly wrapped around the liner as disclosed in col. 3 l. 40 – col. 4 l. 20. Since in the instant invention, the fact that the liner is not affixed to the flexible tubular allows it to be easily installed and replaced, the fact that it is not affixed to the flexible tubular is given extra weight. 

US 3118691 A discloses a PTFE liner which would not be conducive to flexibility in a fracturing operation.
US 5135698 A discloses lining pipelines or flowlines (which could obviously include fracturing lines and flexible fracturing lines such as those of Kajara US 20130284455 A1) with a polymeric liner (fig. 1, col. 1 l. 45-50, table 1 in cols. 5, 6), but this would also result in affixing the liner to the flexible tubular.
Kajara US 20130284455 A1 fails to disclose at least the liner.
US 20150211342 A1 discloses lining oilfield pipes with polymer in pgph. 6, but this would also result in affixing the liner to the flexible tubular.

US 8110741 B2 discloses coiled tubing, which is used as a fracturing line in some cases, having a polymeric liner 106 (col. 15 ll. 1-4), figs. 5, 6. US 6004639 A also discloses this in col. 11 ll. 7-12, figs. 1, 20, but these configurations also have the liner affixed to the flexible tubing and coiled tubing also lacks two rigid end connectors. 

Overall, there were very few references which specifically disclosed a flexible fracturing line and no references which had the rigid end connectors and a lining attached to the end connectors but not the flexible portion thus rendering the liner replaceable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.